 


116 HRES 462 RH: Providing for consideration of the bill (H.R. 3401) making emergency supplemental appropriations for the fiscal year ending September 30, 2019, and for other purposes.
U.S. House of Representatives
2019-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
House Calendar No. 33 
116th CONGRESS 
1st Session 
H. RES. 462 
[Report No. 116–128] 
IN THE HOUSE OF REPRESENTATIVES 
 
June 25, 2019 
Mr. McGovern, from the Committee on Rules, reported the following resolution; which was referred to the House Calendar and ordered to be printed 
 
 
 
RESOLUTION 
Providing for consideration of the bill (H.R. 3401) making emergency supplemental appropriations for the fiscal year ending September 30, 2019, and for other purposes. 
 
 
That upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 3401) making emergency supplemental appropriations for the fiscal year ending September 30, 2019, and for other purposes. All points of order against consideration of the bill are waived. The amendment printed in the report of the Committee on Rules accompanying this resolution shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. Clause 2(e) of rule XXI shall not apply during consideration of the bill. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations; and (2) one motion to recommit with or without instructions.    June 25, 2019 Referred to the House Calendar and ordered to be printed 